        Case 1:15-cv-13366-GAO Document 114 Filed 10/15/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
TRACEY LAZO; JAMEN HARPER           )
MUSTPAHA JARRAF; and all            )
others similarly situated,          )
                                    )
                Plaintiffs,         )
                                    )
        v.                          )                C.A. No: 1:15-cv-13366-GAO
                                    )
SODEXO, INC.,                       )
                                    )
                Defendant.          )
____________________________________)


                          NOTICE OF APPEAL FOR PLAINTIFFS

       Notice is hereby given that the Plaintiffs, Tracey Lazo, Jamen Harper and Mustapha

Jarraf, hereby appeal to the First Circuit Court of Appeals the final judgment entered in this

action dated October 1, 2018.


                                Respectfully submitted,
                                PLAINTIFFS,

                                By their attorneys,
                                /s/_John Regan________________
                                John P. Regan, Jr. BBO #684326
                                Employee Rights Group, LLC
                                185 Devonshire Street, Suite 200
                                Boston, MA 02114
                                T: (857) 277-0902
                                jregan@maemployeerights.com

                                /s/ Edward A. Prisby, Esq.
                                Kajko, Weisman & Colasanti, LLP
                                430 Bedford Street
                                Lexington, MA 02420
                                T: (781) 860-9500
                                eprisby@massfirm.com
        Case 1:15-cv-13366-GAO Document 114 Filed 10/15/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2018, a true copy of the above document was filed
through the Court’s electronic filing system:


                                             /s/ John Regan
                                             John P. Regan, Esq.
